Citation Nr: 0619172	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
arthritis of the right foot and ankle.

The veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned sitting at the RO 
in August 2004.  A transcript of that hearing has been made 
part of the record.

In December 2004, the Board remanded the two above-referenced 
service connection claims to the agency of original 
jurisdiction (AOJ) for additional development.  By rating 
decision dated in February 2006, the AOJ granted service 
connection for arthritis of the right foot.  In a 
supplemental statement of the case also dated in February 
2006 (see page 16), VA's Appeals Management Center informed 
the veteran that, because his claim for service connection 
for a right foot disability had been granted, the issues on 
appeal had been re-characterized to reflect the single 
remaining issue on appeal, namely, service connection for a 
right ankle disability.

Having completed the requested development as to the 
remaining issue on appeal, the AOJ has returned this case to 
the Board for appellate disposition.


FINDING OF FACT

A current right ankle disability is not demonstrated.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. Apr 05, 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in this case by means of a letter issued in June 2001.  Thus, 
the veteran has received adequate VCAA notice, as described 
in Pelegrini.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claimed disability.  
However, since the Board is denying in this decision the 
veteran's claim for service connection, no effective date is 
being assigned.  Thus, the veteran is not prejudiced by the 
lack of this element of notice and that the Board can 
accordingly go ahead with the requested appellate review of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in this case resulted in any prejudice to him.  
Moreover, any timing deficiency in this case was cured by the 
re-adjudication of the claim by VA's Appeal Management Center 
in February 2006.  Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal and has had the veteran examined.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Legal analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  38 C.F.R. § 3.310(a).  Secondary service connection 
is also granted where a service connected disability 
aggravates a nonservice connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

All the above notwithstanding, the Court has made it clear 
that, in the absence of proof of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran is currently service-connected for recurrent 
foreign body (granuloma) on the plantar aspect of his right 
foot; and right foot arthritis.

The veteran has reported that he injured his ankle in a fall 
from a train while serving in Vietnam.

Review of the veteran's service medical records confirm 
treatment for a right foot infection following a fall.

The veteran has not claimed, and the record does not show, 
that the injury occurred in combat, thus the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

In any event the veteran is competent to report an in-service 
injury, and there is thus competent evidence in support of 
the second element needed for service connection.

The medical evidence produced after service, which includes 
VA medical examination reports dated in August 1969, July 
1999, January 2001, and April 2005, does not show that a 
right ankle disability, to include arthritis, has ever been 
diagnosed or is currently manifested.  

On the other hand, a letter from a VA physician dated in May 
1998, reports that on Agent Orange registry examination, the 
veteran had been found to have degenerative arthritis of the 
right foot and ankle as the result of combat.

The history reported in the May 1998 letter is inconsistent 
with the record, including the veteran's own report, showing 
that the claimed injury did not occur in combat.

More importantly, X-ray examinations subsequent to May 1998 
have not demonstrated arthritis in the right ankle.  On the 
most recent X-ray examination in April 2005, arthritis was 
not reported, and the impression was an essentially 
unremarkable standing examination of the right ankle.  

To be recognized as a current disability for VA compensation 
purposes, arthritis must be shown by X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  The May 1998 report 
does not reflect that an X-ray examination was performed.  VA 
has sought all reported VA treatment and examination records, 
and these do not reflect that an X-ray examination was 
conducted in conjunction with the reported Agent Orange 
registry examination.

The VA examination report of April 2005, likewise indicates 
that there was no swelling of the right ankle, normal ranges 
of motion.  Slight discomfort on use of both the right ankle 
and right foot was noted, but no actual disability of the 
right ankle was diagnosed.

The veteran has testified to ongoing pain, numbness, and 
soreness in his right ankle, which he believed was associated 
with his service-connected right foot disability and sequelae 
of his in-service right foot injury.  On other occasions, 
notably in his substantive appeal, he has denied a right 
ankle disability.

In any event, pain without an underlying disability, does not 
satisfy the requirement that there be a current disability in 
order to establish service connection.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999).

Because there is no X-ray evidence of arthritis, or current 
medical evidence of any other ankle disability, the weight of 
the evidence is against a finding of current right ankle 
disability.

The veteran is competent to report, as he occasionally has, 
pain and other symptoms in his right ankle.  However, as a 
lay person, he is not competent to diagnose these symptoms as 
manifestations of an underlying chronic disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and knowledge and require the special 
knowledge and experience of a trained medical professional).

Because the weight of the medical evidence shows no right 
ankle disability, the first service connection criterion, a 
current disability, is not met in this case.

Accordingly, the weight of the evidence is against the claim, 
reasonable doubt does not arise and the claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


